Wells Fargo Bank, N.A. v Sanchez (2017 NY Slip Op 01812)





Wells Fargo Bank, N.A. v Sanchez


2017 NY Slip Op 01812


Decided on March 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017

Friedman, J.P., Andrias, Gische, Webber, JJ.


3380 104131/11

[*1]Wells Fargo Bank, N.A., Plaintiff-Respondent,
vGeorge L. Sanchez, Defendant-Appellant.


Jonathan Cohen, New York, for appellant.

Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered January 15, 2015, which granted plaintiff's motion for summary judgment, unanimously affirmed, without costs.
The motion court correctly found the affidavit submitted in support of plaintiff's motion sufficient for prima facie entitlement to judgment as a matter of law. Contrary to defendant's contention, it was not necessary for the affiant to possess first-hand knowledge of the mechanics of the shortfall requirement in the parties' short sale agreement, as her affidavit was not submitted to explain the transaction. The motion court correctly found the short sale agreement unambiguous and not deceptive (see Sanif, Inc. v Iannotti , 119 AD2d 654 [2d Dept 1986]), and properly rejected defendant's defenses as
conclusory and unsubstantiated in finding that they failed to raise an issue of fact in opposition.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2017
CLERK